448 F.2d 1399
UNITED STATES of America, Appellee,v.James Henry McLEAN, a/k/a James Henry McClean, Appellant.
No. 71-1429.
United States Court of Appeals, Fourth Circuit.
Argued October 8, 1971.
Decided November 3, 1971.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John A. MacKenzie, Judge.
William R. Moore, Jr., Norfolk, Va. (Court-appointed counsel) [Parsons, Steffen & Moore, Norfolk, Va., on the brief], for appellant.
James A. Oast, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on the brief), for appellee.
Before BOREMAN, Senior Circuit Judge, WINTER, Circuit Judge, and DUPREE, District Judge.
PER CURIAM:


1
James Henry McLean, a/k/a James Henry McClean, upon written waiver of indictment, entered a plea of not guilty to six counts of mail fraud (18 U.S.C. § 1341) contained in a criminal information filed against him. Following a jury trial he was convicted of the violations as charged and was sentenced to one year in prison on each of the six counts, the sentences to be served consecutively.


2
Upon consideration of the record, the briefs and arguments of counsel, we find no error. The judgments below will be


3
Affirmed.